Citation Nr: 1433698	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-35 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1976 to June 1977 and from July 1978 to July 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a January 2014 videoconference hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's Virtual VA paperless claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her psychiatric disorder is a result of an in-service sexual assault.  Remand is necessary to ensure that there is a fully developed record upon which to decide the Veteran's claim.  

Attempts must be made to obtain additional relevant records.  The record contains an April 2011 favorable determination by the Social Security Administration, and in September 2011, the Veteran's representative requested that VA obtain her Social Security Administration file.  There is a reasonable possibility that records associated with her Social Security disability claim include relevant information, particularly in light of a January 2009 letter from the Veteran's private physician opining that the claimant's psychiatric condition is disabling.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  

The Veteran has stated on multiple occasions that she reported an in-service sexual assault occurring in May 1977, and has requested that VA obtain any records of an investigation.  A March 2010 letter to the U.S. Army Crime Records Center includes a handwritten note indicating that there are no records of the incident.  Another attempt should be made to obtain such records, to include a reference to both bases where the incident may have been reported.  A written response must be requested, and the Veteran and her representative must be properly informed of the result of the request for records.  Additionally, the Veteran has reported being treated at a hospital following the claimed in-service sexual assault.  Additional details should be requested so that an attempt may be made to obtain such records. 

The record also indicates that in-service mental health records may exist.  In this regard, a May 1977 service personnel record related to the Veteran's discharge under the expeditious discharge program indicates that she was counseled eight times.  Now it is possible, indeed likely, that these "counselling" sessions were not psychiatric counsellings, but rather job performance counsellings conducted by the appellant's commanding officer, or her section noncommissioned officer in charge.  Nevertheless, an attempt should be made to obtain any available records particularly in light of the fact that the basis for the appellant's expedited discharge was listed as a failure to socially and emotionally adapt to military service, and the fact that the appellant was never punished under Article 15 of the Uniform Code of Military Justice for a disciplinary infraction.  

Any recent treatment records for the claimed condition should also be obtained.

Finally, remand is also warranted to provide the Veteran an examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  Private treatment records from Dr. D. G. show that the Veteran has been diagnosed with PTSD.  A January 2009 letter from Dr. D. G. indicates that the Veteran's PTSD is due to her claimed in-service stressor.  Additionally, of record are two lay statements, one dated in June 2009 from K.L.D., stating that he knew the appellant while she was on active duty, and he recalled hearing that she had been sexually assaulted.  The other lay statement is a September 2009 notarized letter from the appellant's mother stating that after the Veteran returned home she received a package containing clothes she wore the night she was "attacked and raped in Germany." 

Significantly, however, in April 2006, i.e., before the Veteran filed a claim of entitlement to compensation benefits for an acquired psychiatric disorder, she told providers at Cullman Primary Care Family Counselling Center that as a four year old her adoptive father would make her lay on top of him, and that at age 17 her father vaginally checked her to see if she had had sex.  She also reported that her mother had a drug and alcohol problem, that her mother had been married five times, and that her father had committed suicide.  It is notable that the April 2006 report does not include any allegation whatsoever that the appellant was sexually assaulted while on active duty.  

When a claim of entitlement to service connection for posttraumatic stress disorder is based on an in-service personal assault, VA may submit the evidence to a mental health professional for an opinion as to whether it indicates that a personal assault has occurred.  38 C.F.R. § 3.304(f)(5); see also Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (holding that medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated).  The Board finds that such an opinion is warranted in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Write the Veteran a letter and notify her pursuant to 38 C.F.R. § 3.304(f)(5) of the evidence from sources other than her service records that may be used to corroborate the account of the alleged stressor incident.  Request that she identify any treatment for her psychiatric disorder since August 2008.  Also request that the Veteran provide additional details regarding her treatment at a Frankfurt hospital in May 1977, such as the name and address of the hospital, if known.  Obtain all identified records, with the assistance of the Veteran as necessary, and associate them with the claims file.  

Obtain all records related to any claim by the Veteran for Social Security disability benefits from the Social Security Administration and associate them with the claims file.  

Request the Veteran's in-service mental health records from the appropriate records repository.  Document for the claims file which repository or repositories were contacted and why.  

Contact the U.S. Army Crime Records Center (ATTN: CICR-FP, Russell Knox Building, 27130 Telegraph Road, Quantico, Virginia 22134-2253) and request a copy of any report or investigation prepared in connection with a personal assault involving the Veteran between May and July 1977, which may have been reported at Bad Kreuznach, Germany or Baumholder, Germany.  A response in writing must be requested.  If the Army Crime Records Center is unable to provide any pertinent records contact should be made with the Center's Freedom of Information and Privacy Act Chief, Michelle Kardelis, at 571-305-4204, and request whether she is aware of any other possible sources where records may be located.

If ultimately the AOJ cannot locate any of the above records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant and her representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.  

2.  After completing the above development and whether or not any additional records are obtained, schedule the Veteran for a VA psychiatric examination.  The examiner must be provided access to the claims and Virtual VA files as well as a copy of this Remand.  The examiner is asked to:

(a)  Review the claims and Virtual VA files as well as this Remand and document such consideration in the examination report.  Although the examiner is obligated to review the claims folder, his or her attention is specifically called to:  the Veteran's January 2014 hearing testimony and June 2008 statement in support of her claim; the June 2009 statement of K. L. D.; the September 2009 statement of the Veteran's mother; records of private treatment with Dr. D. G. and Dr. D. G.'s January 2009 statement; the Veteran's service treatment records; records from the Cullman Family Counselling Center, and any other information generated as a result of this remand. 

(b)  Examine the Veteran and provide the following opinions:

(i)  Regardless of any lack of documentation in the claims file of the alleged assault, does the evidence, including any evidence reflecting behavior changes at the time of the alleged incident, indicate that the Veteran likely experienced the in-service sexual assault as alleged?

(ii)  Is it at least as likely as not, i.e., is there a 50 percent probability or greater, that any diagnosed acquired psychiatric disorder, to include PTSD, had its onset during or was caused by the Veteran's military service, including the alleged sexual assault?

(iii)  If the examiner finds that any diagnosed acquired psychiatric disorder pre-existed service, did it clearly and unmistakably pre-exist service?  If so, was the disorder clearly and unmistakably NOT aggravated by service?

(c)  A complete rationale must be provided for any opinion offered.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, explain why that is the case.  

3.  After the development requested has been completed, the AOJ must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  The AOJ must ensure that the examiner documented his or her consideration of the claims and Virtual VA files and this Remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  After completing the above development and any other indicated development, readjudicate the claim.  If any benefit sought is not granted, provide the Veteran and her representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



